Order vacating order denying motion by plaintiff for an increase in alimony, granting plaintiff’s motion to confirm report of official referee, and for reargument and increasing alimony from thirty-five dollars to fifty dollars weekly, modified by striking out the sum of fifty dollars weekly as set forth in the last ordering paragraph and substituting in lieu thereof the following: “ forty ($40.00) dollars weekly,” and as so modified affirmed, without costs. Since the order made by this court [247 App. Div. 795] increasing alimony from twenty-five dollars to thirty-five dollars was made, the appellant’s income has increased to some extent. On the other hand, it appears that the physical condition of the child of the marriage *926has somewhat improved and the expenses incident to his care have decreased. Under all of the circumstances, we are of opinion that the sum of forty dollars is reasonable. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur. Settle order on notice.